Case 3:14-bk-30246   Doc 81   Filed 08/05/19 Entered 08/05/19 09:41:54   Desc Main
                              Document     Page 1 of 3
Case 3:14-bk-30246   Doc 81   Filed 08/05/19 Entered 08/05/19 09:41:54   Desc Main
                              Document     Page 2 of 3
Case 3:14-bk-30246       Doc 81      Filed 08/05/19 Entered 08/05/19 09:41:54        Desc Main
                                     Document     Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 DAYTON DIVISION

 In Re:                                          Case No. 3:14-bk-30246

 Andrew S Watson
                                                 Chapter 13
 Marilyn L Watson

 Debtor(s).                                      Judge Guy R. Humphrey

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on August 5, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on August 5, 2019 addressed to:

          Andrew S Watson, Debtor
          Marilyn L Watson, Debtor
          2612 Neva Drive
          Dayton, OH 45414

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
